Title: From Thomas Jefferson to Joseph Dougherty, 6 September 1807
From: Jefferson, Thomas
To: Dougherty, Joseph


                        
                            Sir
                            
                            Monticello Sep. 6. 07.
                        
                        I have recieved your letter of Aug. 31. and now inclose you fifty dollars according to request. I am
                            sincerely glad that your family dispute is made up, as I am convinced it will tend to your own happiness, and particularly
                            to the well-being of your children. the differings between man & wife, however they may affect their tranquility, can
                            never produce such sufferings as are consequent on their separation. I shall be glad to recieve you again into my service
                            as well to promote your reunion, as that your services have always been useful & duly estimated by me. I tender you my
                            best wishes.
                        
                            Th: Jefferson
                            
                        
                    